DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dammers et al. (US 10850887 B2; hereinafter Dammers) in view of Dainippon (JP 2004284616 A).
Regarding claims 1, 3-4, and 6-9, Dammers teaches a carton sleeve, carton and method for producing a carton comprising a container main body including a body having a square tubular shape and including a front panel (17A’), a right side panel (18), a back panel (17B’), and a left side panel (18); a bottom (8/12B/13) configured to seal a lower opening of the body; and a flat top (9) configured to seal an upper opening of the 
Dainippon teaches a paper container for liquid with a spout comprising a stopper (3) that can alternatively be placed centrally on a top panel (see Fig. 6) or located towards a corner of said top panel (see Figures 1, 3, and 5).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Dammer’s carton to move the pouring spout and associated stopper to a corner of a top panel on which it is located in order to allow more liquid to be dispensed in an easier manner (Dainippon; see Abstract).
Regarding claim 2, Dammers, as modified above, teaches a carton wherein the top includes an inclined surface so that a front panel side of the top is low and a back panel side of the top is high.  Examiner notes that top element 9 of Dammers slants in such a way that the rear is higher than the front.
Regarding claims 5 and 10-12, Dammers, as modified above, teaches a carton wherein the container main body is formed of a single blank sheet, the blank sheet being made of a paper container material obtained by laminating a sealant (Dammers; Col 8 lines 1-29) on at least a back surface side of a paperboard base material, the blank sheet including a front panel, a right side panel, a back panel, and a left side panel, which are configured to form the body, and contiguous through body vertical folding lines; a pair of top surface panels (Dammers; defined by fold lines 2), which is configured to form the top, and contiguous with an upper end of the front panel and an upper end of the back panel through top horizontal folding lines so as to be opposed to each other; a pair of folding surface panels (Dammers; 9), which is configured to form the top, and contiguous with an upper end of the left side panel and an upper end of the right side panel through top horizontal folding lines so as to be opposed to each other; sealing panels, which are contiguous with upper ends of the top surface panels and upper ends of the side panels folding surface panels through sealing-portion horizontal folding lines; a pair of bottom surface panels (Dammers; 8), which is contiguous with a lower end of the front panel and a lower end of the back panel through bottom horizontal folding lines so as to be opposed to each other; and
.
Response to Arguments
5.	Applicant’s arguments, see Pages 16-20, filed 08/10/2021, with respect to the rejection(s) of claim(s) 1-12 under USC 102(a)(1)—in view of Dammers have been fully considered and are persuasive.  Dammers lacks a stopper located proximate a corner of a top panel instead of located centrally on said panel.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 103(a)—Dammers in view of Dainippon.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734